Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Byung Kwak on 3/2/2021.

The application has been amended as follows: 
Specification paragraph [0052] line 1, number “50” was deleted. 
Claim 1 line 8, “and” was deleted.
Claim 1 last line, the limitation --, wherein a stopper groove selectively coupled to a stopper is formed at a side of an external circumference portion of the head portion in a radial direction of the head portion such that the head portion of the drain plug is locked to the housing by the stopper when the stopper is locked to the stopper groove, wherein a portion of the stopper is configured to be couple to the stopper groove for preventing a release of the drain plug from the housing while the head portion of the drain plug is locked to the housing by the stopper, and wherein the stopper has a corrugated structure-- was added after “housing”.
Claim 5 was cancelled.
Claim 14 line 1, “the at least” was deleted.
Claim 15 line 1, “5” was deleted and replaced with --1--.
Claim 16 was cancelled.
Claim 17 was cancelled.
Claim 18 line 1, “17” was deleted and replaced with --1--.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
The two separate figures in Fig. 1 would be labeled, for example, as “Fig. 1a” and “Fig. 1b” and further include a “Prior Art” designation.
The figures will be amended to include a reference character “122” for a gap as described in paragraph [0067].
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571) 270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Minh Truong/Primary Examiner, Art Unit 3619